Title: Joseph Milligan to Thomas Jefferson, 20 March 1815
From: Milligan, Joseph
To: Jefferson, Thomas


          
                        Dear Sir
                        
                            Georgetown
                            March 20th 1815
                        
                    
          Your Esteemed favour of the 27th ult post marked Milton March 8th reached me last week
          When you have compleated the review of the library I am ready to come & pack the Books. I will have the paper-shavings and wrapping paper ready that they may be Sent on as Soon as I hear that you are Ready—
          It will be necessary to have the packing cases that Each may Contain about 300 wt (but they need not be Made until I come) So that they they be made of Such Size that each wagon will hold Eight Cases
          With Great respect yours
                        Joseph Milligan
        